Citation Nr: 1523594	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  02-09 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel

INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from July 1970 to July 1972, and from September 1983 to November 1992.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied service connection for bilateral knee and back disabilities.  This matter also comes before the Board on appeal from a May 2010 rating decision drafted by the Buffalo RO and issued by the Pittsburgh RO, which denied service connection for fibromyalgia.  

This appeal has an extensive history which has been previously summarized in prior Board remands and decisions.  Most recently, however, in November 2013, the Board remanded these claims for further development.  The development requested having been completed, this case is now appropriate for appellate review.  


FINDINGS OF FACT

1.  The Veteran's current fibromyalgia began during active service.  

2.  There was no event, disease, or injury manifesting in a right knee or back disability during active service, symptoms of a right knee and back disability were not chronic in service, symptoms of a right knee and back disability have not been chronic since service separation, arthritis did not manifest to a compensable degree during or within one year of active service, and there is no medical nexus between the current right knee and back disabilities and active service.

3.  A preexisting left knee disability was noted at the time of service enlistment, but was not permanently worsened in severity during or by active service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for fibromyalgia have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014). 

2.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014). 

3.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

4.  The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

In this case, the medical evidence of record demonstrates a current diagnosis of arthritis.  Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  However, for the reasons set forth below, the Veteran was not diagnosed with arthritis within one year of separation from service, nor has there been continuity of symptomatology.   

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition, such as arthritis, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Fibromyalgia

The Veteran contends that he began having symptoms of fibromyalgia, initially manifested by fatigue, in 1986, during his second period of active service.  He also avers that he developed numerous other symptoms of fibromyalgia during active service, including pain in multiple joints (including the knees and back) and numbness and cramping in his extremities.  

Service treatment records from the Veteran's first period of active service from 1970 to 1972 are negative for any signs or symptoms of fibromyalgia, and the Veteran has not contended that his fibromyalgia symptoms began during that period.  

Service treatment records from the second period of active service from 1983 to 1992 demonstrate that in July 1986, the Veteran was diagnosed with "battle fatigue," and it was noted that he had been under a lot of pressure.  The diagnosis was found to have been incurred in the line of duty.  He engaged in group therapy for what was later characterized as a diagnosis of adjustment difficulties.  

In 1988, the Veteran reported low back pain, although it was associated with a viral syndrome.  He also reported severe right flank pain with no history of trauma or strain in September 1989, and was diagnosed with musculoskeletal pain and a possible sprain.  

At a February 1991 weight screening, the Veteran continued to report fatigue.  

Following separation from service, in September 1997, the Veteran reported left leg pain of four weeks' duration.  Later that year, in November 1997, he stated that he continued to feel tired and exhausted even after sleeping, and that these were the same symptoms he felt when he was diagnosed with battle fatigue during active service.  

VA treatment notes from March 1999 indicate the Veteran had a positive history for numerous joint aches, and that he had been told these were related to osteoarthritis.  Currently, he reported joint pain in his knees, wrists, and other joints.  The clinician reiterated that these joint complaints were likely manifestations of osteoarthritis. 

A February 2000 VA mental health note indicates a diagnosis of leg and arm pain, exact etiology unknown.  

In March 2000, the Veteran complained of fatigue and stated that all of his joints ached.  On physical examination, there were no hot or swollen joints or edema, but there was tenderness at the knees, ankles, wrists, and shoulders.  The diagnosis was somatization.  

In May 2001, the Veteran was referred for an evaluation for fibromyalgia due to his depressive disorder and multiple body aches.  His chief complaint was pain in the hips, knees, back, elbows, neck, and shoulders, as well as poor sleep.  He was diagnosed with fibromyalgia.  

VA treatment records continue to show ongoing treatment for fibromyalgia.  

The Veteran was afforded a VA examination in May 2010.  He reported severe aches and pain all over the body beginning in 1986.  He also reported sleep problems since 1986, and stated that he had continued to experience these symptoms since his time in active service.  The location of the pain was typically in the shoulders, hands, fingers, thighs, legs, and ankles, and was associated with muscle stiffness and weakness.  He also reported paresthesias in the fingers during the pain.  The examiner assessed fibromyalgia, and opined that his current symptoms of fibromyalgia were a continuation and worsening of the same symptoms experienced as fatigue during his military service.  No rationale was provided.  

A second VA opinion was obtained in June 2014.  After review of the claims file, the VA examiner opined that the current fibromyalgia is less likely as not incurred in or caused by active service.  She reasoned that the only service treatment record possibly relevant to fibromyalgia was in 1986 when the Veteran was diagnosed with anxiety.  She stated there were no other complaints during active service that could be related to fibromyalgia, and, therefore, there were no documents that could support service connection for fibromyalgia.  She did not provide any additional rationale for her opinion.  

The Board acknowledges the unfavorable opinion of the June 2014 VA clinician.  However, neither the May 2010 VA examiner nor the June 2014 VA examiner provided much in the way of rationale for their respective opinions.  The Board will not remand this case again to search for negative evidence, and, in any case, finds that the service treatment records and Veteran's statements provide enough evidence of continuity of symptomatology to bring the evidence to a state of equipoise.  

In light of the documented symptoms of fatigue and musculoskeletal pain during active service, the competent, credible, and consistent statements of the Veteran regarding unremitting fibromyalgia symptoms during and since active service, and the favorable nexus opinion of the May 2010 VA examiner, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current fibromyalgia is related to active service.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for fibromyalgia is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service Connection for Bilateral Knee and Back Disabilities

Next, the Veteran contends that his current bilateral knee and back disabilities are manifestations of his fibromyalgia, which, as noted above, has been found to have begun during active service.  For example, during a December 2010 telephone conversation with a VA representative, the Veteran stated that his knee and back complaints were part of his fibromyalgia.  However, the Veteran has not withdrawn the claims for bilateral knee and back disabilities and has been separately diagnosed with bilateral knee and back arthritis; therefore, the Board has considered whether service connection is warranted on a direct basis.    

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that no relevant injury or disease manifesting bilateral knee or back disabilities occurred during the Veteran's first period of active service from 1970 to 1972, and that the weight of the evidence demonstrates that symptoms of knee or back disabilities were not chronic during that period of service.  Moreover, the Veteran has not contended that he experienced symptoms of his knee and back disabilities during his first period of active service.    

Next, turning to the evidence relevant to his second period of active service from 1983 to 1992, after a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that no relevant injury or disease manifesting a right knee disability occurred during the Veteran's second period of active service from 1983 to 1992.  Although treatment records document a single episode of back pain, the weight of the evidence demonstrates that any symptoms of a back disability resolved prior to service separation.  Moreover, the weight of the evidence demonstrates that symptoms of right knee or back disabilities were not chronic during the second period of active service.  

The Veteran's service treatment records are negative for complaints, diagnosis, or treatment for symptoms of a right knee disability.  At an August 1992 Medical Examination, several months prior to service separation, clinical evaluation of the lower extremities was marked as normal, and the Veteran checked "no" next to "swollen or painful joints" and "trick or locked knee" on his Report of Medical History.  All statements and findings pertaining to a knee disability in his service treatment records refer to the left knee.

The service treatment records include a complaint of cold symptoms accompanied by pain in the lower back of seven days' duration in December 1988; however, he left without being seen by a medical provider.  Two days later, he again sought treatment for cold symptoms and reported a dull pain in his lower back of ten days' duration.  His back was nontender on examination, and he was diagnosed with a viral syndrome.  

Other than this single episode of back pain which appears to have been associated with a viral syndrome, no further report or finding of a back problem is documented during active service.  In Reports of Medical Examination dated November 1982, July 1985, April 1988, October 1991, and August 1992, clinical evaluation of the Veteran's spine was marked as normal.  In Reports of Medical History dated November 1982, May 1983, July 1985, April 1988, October 1991, and August 1992, the Veteran reported that he did not have, and had never had, recurrent back pain.

Moreover, after a review of all of the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the preexisting left knee disability was not aggravated by active service.  

Service treatment records make it clear that the Veteran had a preexisting left knee disability that had its onset in 1977.  A November 1982 Report of Medical Examination indicates that clinical evaluation of the lower extremities was normal, but an operative scar was observed on the left knee, and it was noted that the Veteran underwent surgery to the left knee to repair torn cartilage in September 1977.  

A May 1983 enlistment examination report indicates abnormal clinical evaluation of the lower extremities.  Specific findings as to the left knee included a lateral scar, loose valgus movement, extension to 180 degrees and flexion to 135 degrees, status post meniscectomy, and x-ray evidence of a minimal degree of narrowing of the medial joint space.  Based on these findings, the clinician recommended an orthopedic consultation regarding the left knee.  

In August 1983, one month prior to his enlistment, the Veteran saw the orthopedist, who noted that he had undergone a left knee meniscectomy in 1977, and that he experienced difficulty performing squatting exercises and mild restriction in left knee flexion.  On physical examination, the left knee had full extension and flexion to 120 degrees.  Ligaments were stable.  

Based on the foregoing - in particular, the findings of difficulty with squatting exercises and restriction of left knee flexion - the Board finds that a preexisting left knee disability was "noted" at the time of enlistment.  Therefore, the presumption of soundness at service entrance did not attach regarding the preexisting left knee disability.  38 U.S.C.A. § 1111.  Therefore, the question before the Board is whether the preexisting left knee disability was aggravated by active service.

As noted above, the weight of the evidence demonstrates that the left knee disability was not aggravated by active service.  In July 1985, the Veteran indicated a trick or locked knee on his Report of Medical History.  The clinician noted the history of the 1977 meniscectomy and reviewed the August 1983 orthopedist's report, but noted no additional disability than that previously observed.  

An April 1988 Report of Medical Examination reflects abnormal clinical evaluation of the lower extremities.  Specific findings as to the left knee included mild difficulty in deep knee squat, a lack of terminal 15 degrees of flexion, and a lateral scar.  These findings are no worse than those recorded at the time of enlistment, and, indeed, the clinician noted no current disability of the left knee in April 1988.  

Further, October 1991 and August 1992 Reports of Medical Examination indicate normal clinical evaluation of the lower extremities, and in August 1992, just several months prior to separation, the Veteran checked "no" next to "swollen or painful joints" and "trick or locked knee."  

For these reasons, the Board finds that the weight of the evidence is against a finding that right knee and back disabilities manifested during active service, and that the preexisting left knee disability was aggravated during active service.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that bilateral knee and back disability symptoms have not been continuous since service separation in November 1992.  As mentioned above, an August 1992 examination report is negative for any history, complaints, treatment, or findings of bilateral knee or back disabilities, and service treatment records do not demonstrate an increase in left knee disability symptoms.  Following separation from service in November 1992, the evidence of record shows no complaints, diagnosis, or treatment for either bilateral knee or back disabilities until 1997.  Specifically, in September 1997, the Veteran reported experiencing knee pain bilaterally.  Two months later, in November 1997, a VA orthopedist diagnosed rule out early degenerative joint disease and rule out medial meniscal tear of the left knee.  In October 1997, a VA social worker diagnosed leg and back pain of unknown origin.    

For these reasons, the Board finds that arthritis did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for arthritis are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309 (2014). 

In any case, the absence of post-service complaints, findings, diagnosis, or treatment for at least five years after service is one factor that tends to weigh against a finding of continuous symptoms of bilateral knee and back disabilities after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

Other evidence of record showing that symptoms of bilateral knee and back disabilities have not been continuous since service separation include a November 1997 VA treatment note indicating that the Veteran reported sustaining a left knee injury in 1977 that "went on to do well," until the prior three months, when he started to develop left knee symptoms.  In addition, a May 2001 VA treatment note indicates that the Veteran reported a three-and-a-half year history of left knee pain, with some minor pain problems prior to that.  These statements made in the course of seeking treatment for the left knee provide probative evidence against a finding of aggravation of the preexisting left knee disability during active service.  

In April 2000, the Veteran reported bilateral knee pain of two years' duration, placing its inception six years after service separation.  

In August 2000, the Veteran reported back pain of two weeks' duration.  In September 2002, the Veteran told a VA radiologist that he fell in a hole four days prior and was having severe back pain and spasms.  The VA radiologist administered X-rays of the lumbosacral spine and found that it was unremarkable.  In October 2003, the Veteran reported that he had not experienced back pain for some time until June 2003, when he was performing a dry wall job and experienced an increase in low back pain.  Finally, in March 2004, the Veteran reported insidious onset of low back pain in 1997.  

The Veteran's own report of the onset of his right knee and back disabilities made in the context of seeking treatment provide highly probative evidence against a finding of continuity of symptomatology since service separation.    

With regard to the Veteran's recent assertions made in the context of the current disability claim of chronic bilateral knee and back symptoms since service, the Board finds that, while the Veteran is competent to report the onset of his arthritis symptoms, these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that any statements as to arthritis symptoms in service and continuous arthritis symptoms after service are not accurate because they are outweighed by other evidence of record that includes the absence of in-service complaints or symptoms of a right knee or back disability; service treatment records which show no increase in the preexisting left knee disability symptoms; the negative clinical examination in August 1992 at which no symptoms of bilateral knee or back disabilities were reported or diagnosed; the absence of any post-service history, complaints, symptoms, diagnosis, or treatment of bilateral knee or back disabilities for at least five years after service until 1997; and the Veteran's history of the onset of his disabilities made in the course of seeking treatment as outlined above.    

As such, the Board does not find that the evidence sufficiently supports chronic bilateral knee or back disability symptomatology since service, so as to warrant a finding of a nexus between the current disorders and active service. 

The Board acknowledges the Veteran's statements that he believes that his bilateral knee and back arthritis began during active service (although, as noted above, he has stated that his bilateral knee and back pain are attributable to his fibromyalgia, which is now service-connected).  The Veteran is competent to provide evidence regarding matters that can be perceived by the senses, and he is competent in some instances to provide a competent opinion regarding etiology.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  However, as lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of a specific disability, particularly one as complicated as arthritis.  Moreover, the Board finds that the opinions provided by the VA examiners in February 2007, December 2013, and June 2014 - that it is less likely as not that the current bilateral knee and back disabilities are related to active service - are more probative than the Veteran's lay assertions.  The VA examiners have expertise, education, and training that the Veteran is not shown to have.  As such, their etiology opinions are afforded more weight.  They are adequate opinions and the most probative evidence of record.  Notably, there are no contrary competent medical opinions of record.

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current bilateral knee and back disabilities and his military service, including no credible evidence of chronic symptoms of bilateral knee and back disabilities during active service, aggravation of the left knee disability during active service, chronic symptomatology of bilateral knee and back disabilities following service separation, or competent medical evidence establishing a link between the Veteran's bilateral knee and back arthritis and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for bilateral knee and back disabilities, and outweighs the Veteran's more recent contentions regarding in-service chronic symptoms and chronic post-service symptoms.  

For these reasons, the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

With regard to the fibromyalgia claim, given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Next, with regard to the knee and back claims, the notice requirements in this case were satisfied by way of multiple letters, Statements of the Case (SOCs), and Supplemental Statements of the Case (SSOCs).  In particular, the laws and regulations pertaining to service connection requirements were included in the March 2007 SSOC, after which the Veteran was provided ample opportunities to submit additional evidence.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA treatment records, VA opinions, and the Veteran's statements.  

In this regard, the Board notes that there has been substantial compliance with its November 2013 remand directives, and that the instructions of the Court in the February 2010 Joint Motion for Remand have been satisfied.  Specifically, multiple attempts have been made to obtain a complete set of the Veteran's service treatment records for his second period of active service, and, as explained in the AMC's December 2014 Memorandum, it appears that all of his service treatment records have been obtained and associated with the claims file, and attempts to obtain additional records would be futile as such records do not exist.  

Moreover, the Board finds that the VA examinations and opinions obtained in this case are adequate.  As noted above, VA opinions were obtained in February 2007, December 2013, and June 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate.  The opinions were predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinions considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provide complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the bilateral knee and back claims has been met.  38 C.F.R. § 3.159(c)(4).  The opinions also substantially comply with the Board's November 2013 remand directives.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


[CONTINUED ON NEXT PAGE]
ORDER

Service connection for fibromyalgia is granted.  

Service connection for a right knee disability is denied.  

Service connection for a left knee disability is denied.  

Service connection for a back disability is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


